          Case 1:21-cr-00116-DLF Document 58 Filed 09/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :
                                                    :
              v.                                    :
                                                    :      Case No.: 21-CR-116
WILLIAM McCALL CALHOUN, JR., and                    :
                                                    :
VERDEN SNDREW NALLEY,                               :
         Defendants.                                :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is now assigned to

Assistant United States Attorney Jennifer M. Rozzoni. AUSA Jennifer M. Rozzoni will be

substituting for AUSA Adam Alexander.



                                               Respectfully submitted,


                                               CHANNING D. PHILLPS
                                               Acting United States Attorney
                                               D.C. Bar Number 415793


                                        By:    s/ Jennifer M. Rozzoni_______
                                               JENNIFER M. ROZZONI
                                               NM Bar No. 14703
                                               Assistant United States Attorney - Detailee
                                               United States Attorney’s Office
                                               203 3rd Street, Suite 900
                                               Albuquerque, NM 87102
                                               Tel. No. 505-350-6818
                                               Jennifer.m.rozzoni@usdoj.gov
         Case 1:21-cr-00116-DLF Document 58 Filed 09/07/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

        On this 7th day of September 2021, a copy of the foregoing was served upon all parties
listed on the Electronic Case Filing (ECF) System.

                                                  /s/ Jennifer M. Rozzoni _________________
                                                  JENNIFER M. ROZZONI
                                                  Assistant United States Attorney
